The amended opinion, 712 F.2d 1326, in these matters is further amended by inserting the following wording commencing at the final two lines on page 3750 of the slipsheet and continuing until the wording now found at line 4 of page 3751 resumes, at line 3 column 1 page 1329 of 712 F.2d and continuing until the wording found at line 10 resumes:
the test of New Britain. We agree with the bankruptcy judge in Priest that under the current California statute, “a lien cannot arise prior to the taking of any administrative steps to establish the lien.” The mere receipt of a delinquent State tax return under the present scheme is too vague and indefinite.